      Case 4:18-cv-00059-BMM Document 112 Filed 06/10/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

ROBERT J. MATHEWSON, JR.,

                    Plaintiff,                  CV 18-59-GF-BMM-JTJ
vs.

CORE CIVIC CORPORATION (aka                 ORDER ADOPTING MAGISTRATE
CORRECTIONS CORPORATION OF                     JUDGE’S FINDINGS AND
AMERICA), CHIEF BRENT                           RECOMMENDATIONS
MADRID, LT. BUSHMAN-
WEAVER, and KARI ALSTEAD (aka
KARI KENYON)

                    Defendants.




      United States Magistrate Judge John Johnston entered his Findings and

Recommendations in this case on May 13, 2020. (Doc. 111.) Judge Johnston

recommended that Plaintiff’s Motion for Partial Summary Judgment (Doc. 76) be

denied. Judge Johnston further recommended that Core Civic Defendants’ and



                                       1
       Case 4:18-cv-00059-BMM Document 112 Filed 06/10/20 Page 2 of 3



Defendant Kari Alstead’s Motions for Summary Judgment (Docs. 82; 86) be

granted.

      Neither party filed objections to the Findings and Recommendations. The

parties have waived the right to de novo review thereof. 28 U.S.C. § 636(b)(1)(C).

Absent objection, this Court reviews findings and recommendations for clear error.

United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc);

Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is left with

a “definite and firm conviction that a mistake has been committed.” McMillan v.

United States, 112 F.3d 1040, 1044 (9th Cir. 1997) (citations omitted). Reviewing

for clear error and finding none,

      IT IS ORDERED that

      1.     Plaintiff’s Motion for Partial Summary Judgment (Doc. 76) is

DENIED;

      2.     Defendant Alstead’s Motion for Summary Judgment (Doc. 82) is

GRANTED;

      3.     The Core Civic Defendants’ Motion for Summary Judgment (Doc. 86)

is GRANTED;




                                          2
       Case 4:18-cv-00059-BMM Document 112 Filed 06/10/20 Page 3 of 3



      4.     The Clerk of Court is directed to close this matter and enter judgment

in favor of Defendants pursuant to Rule 58 of the Federal Rules of Civil Procedure;

and

      5.     The Clerk of Court is directed to have the docket reflect that the Court

certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure

that any appeal of this decision would not be taken in good faith.

      DATED this 10th day of June, 2020.




                                         3
